Case 8:19-cv-03187-MSS-CPT Document 10 Filed 01/27/20 Page 1 of 2 PageID 73




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
CHRIS AMARO,

       Plaintiff,
v.                                                       Case No: 8:19-cv-3187-T-35CPT

RENT-A-CENTER EAST, INC., a
Foreign Profit Corporation,
       Defendant.

                                         ORDER

       THIS CAUSE comes before the Court for consideration of Defendant’s Motion to

Dismiss and/or Stay Case and to Compel Arbitration. (Dkt. 3) Therein, Defendant seeks

an Order from the Court compelling arbitration of Plaintiff’s claims asserted in this matter

pursuant to the Parties’ Arbitration Agreement. (Id.) Furthermore, the Defendant requests

that the Court dismiss this matter, or in the alternative, stay this matter pending the

completion of arbitration. (Id.) In response, Plaintiff has filed a Notice of Filing Non-

Objection to Defendant’s Motion to Stay, and to Compel Arbitration, advising that Plaintiff

agrees to proceed in arbitration. (Dkt. 7)

       In light of the Plaintiff’s Notice, the Court hereby ORDERS that this proceeding is

STAYED pending arbitration. The Clerk is directed to TERMINATE all motions pending

before the Court and ADMINISTRATIVELY CLOSE this case. The Parties shall have

fourteen (14) days after the completion of arbitration to file a notice or appropriate motion

advising the Court how and whether this case should proceed.

       DONE and ORDERED in Tampa, Florida, this 27th day of January, 2020.




                                             -1-
Case 8:19-cv-03187-MSS-CPT Document 10 Filed 01/27/20 Page 2 of 2 PageID 74




Copies furnished to:

Counsel of Record
Any pro se party




                                    -2-
